Citation Nr: 0124762	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of the initially 
assigned 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1985 to July 
1989.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in St. Louis, Missouri (RO), granted the veteran service 
connection and assigned him a 10 percent evaluation for 
lumbosacral strain.  In July 1999, the Board remanded this 
claim to the RO for additional development. 


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
that claim.

2.  Prior to February 28, 2000, the veteran experienced pain 
on motion and no more than slight limitation of motion of the 
lumbar spine.

3.  Since February 28, 2000, the veteran has experienced pain 
on motion and moderate limitation of motion of the lumbar 
spine, including a decrease in lateral spine motion from the 
standing position.

4.  The veteran's lumbar spine disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
evaluation in excess of the initially assigned 10 percent for 
lumbosacral strain prior to February 28, 2000.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 

2.  The evidence satisfies the criteria for a 20 percent 
evaluation, but not more, for lumbosacral strain from 
February 28, 2000.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001); 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to a higher disability evaluation for lumbosacral strain.  
The RO granted the veteran service connection and assigned 
him a 10 percent evaluation for lumbosacral strain in October 
1997, and the veteran appealed this decision.  

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA and amended regulations.  However, as explained 
below, prior to the change, the RO took action that is 
consistent with the notification and assistance provisions of 
the new law and regulations.  Therefore, the Board's decision 
to proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in an October 1997 rating 
decision and letter notifying the veteran of this decision, 
the RO informed the veteran of the evidence needed to 
substantiate a claim for a higher disability evaluation and 
provided him an opportunity to submit such evidence.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103).  Moreover, in a statement of the case issued in March 
1998 and supplemental statements of the case issued in March 
1999 and June 2001, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for which it had denied his claim, and provided the 
veteran and his representative an opportunity to present 
further evidence and argument in support of the veteran's 
claim.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary for 
the equitable disposition of his claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  For instance, the 
RO secured some of the evidence identified by the veteran as 
being pertinent to his claim, including VA outpatient 
treatment records and reports from a private chiropractor.  
In August 1997, the RO endeavored to secure records of the 
veteran's 1991 back treatment from Charles Klinginsmith, 
M.D., but Dr. Klinginsmith never responded to the RO's 
request.  The Board is not aware of any other available, 
outstanding evidence that might substantiate the veteran's 
claim.  In addition, after the veteran filed his claim for 
service connection for lumbosacral strain, the RO afforded 
the veteran a VA spine examination, and during this 
examination, a VA examiner discussed in great detail the 
level of impairment caused by residuals of the veteran's 
lumbosacral strain.  Moreover, after the Board remanded this 
case to the RO in July 1999, the RO afforded the veteran 
another VA examination, during which another VA examiner 
discussed in even greater detail the level of impairment 
caused by residuals of the veteran's lumbosacral strain.  

In an undated Statement of Representative in Appeals Case, 
the veteran's representative claims that the RO failed to 
adhere strictly to the Board's July 1999 Remand instructions, 
thereby violating the veteran's right to due process of law 
under Stegall v. West, 11 Vet. App. 268 (1998).  The 
representative asserts that, despite the Board's request, the 
VA examiner did not offer an opinion as to whether the 
veteran has intervertebral disc syndrome.  The Board 
acknowledges, but does not agree with, the representative's 
assertion.  In the report of the VA examination conducted 
after the Board's Remand, the VA examiner discusses whether 
the veteran has neurological abnormalities, including 
intervertebral disc syndrome, associated with his lumbosacral 
strain.        

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran had active service from November 1985 to July 
1989.  During this time period, he complained of and received 
treatment, including medication and physical therapy, for 
mechanical low back pain.  In March 1989, a Medical Board 
found that the veteran's unresolved back pain interfered with 
his performance of the full duties of his rank and military 
occupational specialty.  Due to this finding, which was later 
confirmed by the Central Physical Evaluation Board, the 
veteran was discharged from service in July 1989 with 
severance pay due to a physical disability characterized as 
mechanical low back pain.  

In May 1997, the veteran filed an application for service 
connection for mechanical low back pain.  This application 
reflects that after the veteran was discharged from service 
in July 1989, he sought treatment for his low back from July 
1991 to October 1991.  In a written statement dated August 
1997, the veteran explained that he did not seek treatment 
more frequently because he could not afford the cost of 
office visits.  

By rating decision dated October 1997, the RO granted the 
veteran service connection for lumbosacral strain and 
assigned him a 10 percent evaluation for that disability.  
The veteran appealed the assignment of the 10 percent 
evaluation on the basis that a 10 percent evaluation does not 
accurately reflect the fact that the veteran's back pain 
radiates to his legs. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged." Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. 
§ 4.1 (2000).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A painful, unstable or malaligned joint, 
due to healed injury, is entitled to at least the minimum 
compensable evaluation for the joint.  38 C.F.R. § 4.59 
(2000). 

The RO has evaluated the veteran's back disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295.  This DC provides that a 10 percent 
evaluation is assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  An evaluation in excess of 
10 percent for a lumbar spine disability is also assignable 
if the evidence establishes moderate limitation of the lumbar 
spine, ankylosis of the lumbar spine, residuals of a 
fractured vertebra, or intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, DCs 5285, 5286, 5289, 5292, 5293 (2000).  

The veteran's representative asserts that an evaluation in 
excess of 10 percent is warranted under DC 5293, which 
governs evaluations of intervertebral disc syndrome.  
However, as explained below, the Board finds that, prior to 
February 28, 2000, the veteran's lumbar spine disability 
picture more nearly approximated the criteria for a 10 
percent evaluation under DC 5295, and since February 28, 
2000, the veteran's lumbar spine disability picture has more 
nearly approximated the criteria for a 20 percent evaluation 
under DC 5292. 

A.  Prior to February 28, 2000

Prior to February 28, 2000, the veteran sought sporadic back 
treatment at a VA Medical Center and from a private 
chiropractor and once underwent a VA spine examination.  
During these visits and the evaluation, medical personnel 
objectively noted the presence of low back pain and some 
limitation of motion. 

In September 1997, the veteran reported that he had a 
constant dull ache in his lower paravertebral area, pain on 
backward bending and when lifting objects weighing greater 
than 75 pounds, pain or discomfort when sitting for greater 
than 15 minutes or standing for greater than 30 minutes, and 
pain that radiated to his right buttocks and right lateral 
thigh.  He also reported that his back disability had not 
interfered with his current full-time position as a truck 
driver, but that it had previously caused him to quit a job 
as a truck driver and loader, which involved lifting 75 to 
100 pound objects daily. 

The VA examiner noted that the veteran had no obvious fixed 
deformities, normal musculature of the back and no spasms or 
postural abnormalities.  The examiner also noted that the 
veteran had forward flexion to 90 degrees (with pain at 80 
degrees), backward extension to 15 degrees with pain, right 
and left lateral rotation to 35 degrees with pain, and right 
and left lateral flexion to 40 degrees with pain.  In 
addition, the veteran was able to perform deep knee bends and 
heel-to-toe walks, and had strength of 5/5 in both lower 
extremities bilaterally, deep tendon reflexes of 2+ to the 
knees bilaterally and 1+ to the ankles bilaterally, negative 
straight leg raises bilaterally and no decreased sensation to 
superficial touch.  The examiner indicated that a CT scan 
performed in 1989 showed that the veteran had diffuse disc 
bulging, but that x-rays taken on the day of the examination 
were negative.  He diagnosed chronic lumbosacral strain with 
functional impairment by history and examination and 
lordosis.    

In February 1998, the veteran twice sought treatment at a VA 
Medical Center.  During these visits, medical personnel 
confirmed that the veteran had chronic low back pain.  From 
April 1999 to June 1999, the veteran visited a private 
chiropractor on 10 occasions.  During these visits, the 
veteran reported aching pain in his back, neck and legs and 
pins and needles in his legs.  The chiropractor confirmed 
back pain and decreased range of motion of the lumbar spine. 

According to the above findings, the veteran did not exhibit 
muscle spasm prior to February 28, 2000.  He also did not 
exhibit loss of lateral spine motion, unilateral, in standing 
position.  Rather, during the September 1997 VA examination, 
the veteran was able to rotate and flex laterally to the 
right and left to 35 degrees and 40 degrees, respectively, 
albeit with pain.  Therefore, under DC 5295, a 20 percent 
evaluation is not assignable for lumbosacral strain prior to 
February 28, 2000.  

A 20 percent evaluation is also not assignable under DC 5292, 
which requires moderate limitation of motion of the lumbar 
spine, or DC 5293, which requires moderate, recurring attacks 
of intervertebral disc syndrome.  While medical personnel 
noted some limitation of motion prior to February 28, 2000, 
there is no evidence of record establishing that this 
limitation of motion was more than slight in degree.  
Certainly no medical professional characterized the veteran's 
limitation of motion as moderate.  Compare VA examiner's 
February 2000 report, which shows greater limitation of 
motion described as moderate.  In addition, although a CT 
scan performed in service showed that the veteran had diffuse 
disc bulging at L5-S1, during the September 1997 VA 
examination, x-rays were negative.  In fact, since service, 
no medical professional has indicated that the veteran has 
neurologic involvement associated with his lumbosacral strain 
or diagnosed the veteran with intervertebral disc syndrome. 

Finally, an evaluation in excess of 10 percent may not be 
assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca, 8 Vet. App. at 204-205, because the veteran did 
not report that he had flare-ups of increased back 
symptomatology and medical personnel did not objectively find 
that the veteran had additional functional loss (more than 
that contemplated in the 10 percent evaluation) due to pain 
on use.
 
B.  As of February 28, 2000

Since February 28, 2000, the veteran has not sought any 
additional back treatment, but has undergone another VA spine 
examination.  During this evaluation, the veteran reported 
that he was having the same symptoms reported in 1998 as well 
as pain radiating to the front and rear of the thighs and 
occasionally to the right rear calf, and pain when lying on 
his back.  He did not describe any specific  flare-ups or 
episodes of increased severity or frequency of pain, and 
indicated that weather changes did not increase his pain.  He 
also indicated that he had not lost time from work during the 
previous year.  

The VA examiner noted that the veteran had a normal gait with 
no limp, normal heel and toe walking bilaterally, good 
strength in the lower extremities, good balance and 
coordination, normal upright posture and level pelvis, no 
scoliosis, a normal lumbar lordotic curve, and no muscle 
spasm when standing, resting, bending, leaning to the side 
and extending the back.  The examiner also noted forward 
flexion to 75 degrees with no pain or spasm, backward 
extension to 15 degrees with no pain or spasm, right lateral 
bend to 15 degrees with slight pain and no spasm and left 
lateral bend to 20 degrees with no pain or spasm.  In 
addition, he noted no tenderness to palpation of the lumbar 
spine, normal sitting posture, symmetrical, 2/4 deep tendon 
reflexes at the knees and ankles bilaterally, no pathologic 
reflexes, normal sensation in both legs, 5/5 muscle strength 
in the three muscle groups of the legs, equal measurements in 
the thighs and calves, straight leg raising to 80 degrees 
(sitting position) and to 60 degrees (supine position), both 
with complaints of pain, no radiating pain during straight 
leg raise, and no pain on hip movement.  X-rays were 
negative, showing no evidence of disc narrowing, degenerative 
disc disease or a degenerative spur.  Based on the physical 
findings and x-rays, the VA examiner diagnosed low back pain 
compatible with a history of lumbosacral strain.

The VA examiner opined that, because the veteran did not 
report flare-ups and the range of motion exercises elicited 
no spasm, it is unlikely that the veteran has additional 
limitation of range of motion during any period of increased 
pain.  He further opined that the limitation of motion of the 
veteran's lumbar spine was moderate in degree and that the 
veteran had decreased lateral spine motion from a standing 
position.  In addition, he opined that the veteran exhibited 
no abnormal neurologic signs or symptoms.  He concluded that 
there was no evidence in the history or physical examination, 
such as a herniated disc or nerve root compression, to 
suggest that the veteran has intervertebral disc syndrome.

According to the above findings, since February 28, 2000, the 
veteran has exhibited a decrease of lateral spine motion from 
the standing position, but no muscle spasm.  Therefore, under 
DC 5295, a 20 percent evaluation is not assignable for 
lumbosacral strain from February 28, 2000.  A 20 percent 
evaluation is assignable under DC 5292, however, because 
during the February 2000 VA examination, the examiner 
characterized the veteran's limitation of motion of the 
lumbar spine as moderate. 

An evaluation in excess of 20 percent is not assignable under 
DC 5292, which requires severe limitation of motion of the 
lumbar spine, DC 5293, which requires severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, or DC 5295, which requires severe residuals of a 
lumbosacral strain.  No medical professional has 
characterized the veteran's limitation of motion of the 
lumbar spine as severe or found the veteran to have listing 
of the spine, a positive Goldthwaite's sign, osteoarthritic 
changes, or narrowing or irregularity of joint space.  
Moreover, as previously indicated, although a CT scan 
performed in service showed that the veteran had diffuse disc 
bulging at L5-S1, during the February 2000 VA examination, x-
rays were negative.  In fact, the examiner found that there 
was no evidence of intervertebral disc syndrome, disc 
narrowing, or degenerative disc disease. 

Finally, an evaluation in excess of 20 percent may not be 
assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca, 8 Vet. App. at 204-205.  The veteran did not 
report that he had flare-ups of increased back symptomatology 
and the examiner specifically found that, given the veteran's 
reported history and the lack of muscle spasm on examination, 
it was unlikely that the veteran would have additional 
limitation of range of motion during any period of increased 
pain.  

C.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's lumbar spine disability.  
While the veteran has asserted that his disability has 
interfered with prior employment and hinders his ability to 
perform "at his best," he has not asserted, and the 
evidence does not establish, that his disability causes 
marked interference with his current employment (i.e., beyond 
that contemplated in the assigned evaluation).  The evidence 
also does not establish that his disability has necessitated 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of the initially assigned 10 
percent for lumbosacral strain prior to February 28, 2000, 
and that the evidence supports a 20 percent evaluation for 
lumbosacral strain from February 28, 2000.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2000).  In addition, with regard to the veteran's claim 
for an evaluation in excess of the initially assigned 10 
percent for lumbosacral strain prior to February 28, 2000, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was no approximate balance of 
positive and negative evidence on record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

An evaluation in excess of the initially assigned 10 percent 
for lumbosacral strain prior to February 28, 2000 is denied.

A 20 percent evaluation for lumbosacral strain from February 
28, 2000 is granted. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

